DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  In each of lines 4 and 9, “portion” should be replaced with - -position- -.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1 – 3, 5, 12, 14, 15, and 17 – 19  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gillett (US 2017/0190335).
	As for claim 1, Gillett discloses a scooter, comprising: a scooter body; a driving portion, the driving portion being connected with the scooter body; a wheel portion, at least part of the wheel portion being movably connected with the driving portion (see Figs. 1A – 1C and 5A – 5D, and paragraph [0074]); a photographing portion (124), the photographing portion being connected with the scooter body, so that an environment around the scooter body is photographed by the photographing portion; and a control portion, the control portion being connected with the scooter body, the control portion being electrically connected with the photographing portion and the wheel portion, and the control portion controlling the driving portion through an image signal collected by the photographing portion, thereby driving the at least part of wheel portion to drive the scooter body to move and avoid an obstacle (paragraphs [0105] – [0107]).
	As for claim 2, Gillett discloses a sliding plate (204), the sliding plate being connected with the driving portion (paragraph [0029]); and a scooter rod portion (107), the scooter rod portion being rotatably connected with the sliding plate, a first end of the scooter rod portion being connected with the driving portion, and a second end of the scooter rod portion being connected with the photographing portion (Fig. 5B).
	As for claim 3, Gillett discloses first and second cameras, disposed oppositely and performing photographing work in first and second directions (see “cameras 124 situated on front and rear sections of the steering column”, paragraph [0035]). 
	As for claim 5, Gillett discloses a first scooter rod (109), a first end of the first scooter rod being connected with the sliding plate, a second end of the first scooter rod being provided with an opening, and the opening extending along a length direction of the first scooter rod to form an accommodation cavity; and a second scooter rod (108), a first end of the second scooter rod being movably disposed in the accommodation cavity and a second end of the second scooter rod being connected with the photographing portion (see paragraph [0080] and Figs. 5B and 5C).
	As for claim 12, Gillett discloses an alarm in the form of a fall prevention signal (609) connected with a control portion. 
	As for claims 14 and 15, Gillett discloses a first driving portion connected with a wheel spindle (note that the motor is described as a “hub motor”, therefore a driving  connection between the motor and the wheel is inherent), a mounting frame (127) and a second driving portion to rotate the mounting portion to steer the wheel.
	As for claims 17 – 19, a sliding pate (204), scooter rod portion (107), first and second telescopic rod portions (108, 109), the mounting frame (127) at one end of the scooter rod and the photographing portion at the opposite end. The scooter is capable of operating in an operator-driven state when the scooter rod portion is  extended and an unmanned driving state when the scooter rod is contracted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gillett (US 2017/0190335) in view of Eagelberg et al. (US 2018/0120859).
As for claim 4, Gillett meets all the limitations of the claimed invention, but does not disclose a fisheye lens. Eagelberg et al. disclose a vehicle operable in an unmanned driving state with the aid of fisheye cameras (paragraph [0064]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the photographing portion of the scooter of Gillett to include a fisheye lens to increase the field of view.
Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gillett (US 2017/0190335) alone.
As for claim 13, Gillett meets all the limitations of the claimed invention but does not explicitly disclose a mounting hole and flexible portion. However, Official notice is taken that it is known in the art to provide a mounting hole for receiving an electronic component such as a camera, and a flexible portion for damping vibrations, thus protecting the camera from damage that may occur to a moving vehicle.
As for claim 16, Gillett meets all the limitations of the claimed invention but does not explicitly disclose a transmission belt. However, Official notice is taken that it is known in the art to provide a transmission belt between a prime mover and a wheel in order to transfer drive power to the wheel.
Claims 7, 8, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gillett (US 2017/0190335) in view of Wang (WO 2017/217936).
As for claims 7, 8, and 20, Gillett meets all the limitations of the but does not disclose the third and fourth scooter rods as claimed.  Wang discloses a third scooter rod (126), a first end of the third scooter rod being connected with the sliding plate (Fig. 3); and a fourth scooter rod (128), wherein the fourth scooter rod is hinged with a second end of the third scooter rod; the fourth scooter rod is connected with the photographing portion (Fig. 1); the fourth scooter rod is provided with a working position connected with the third scooter rod and a folding position folded with the third scooter rod; when the fourth scooter rod is located at the working position, an axial line of the fourth scooter rod and an axial line of the third scooter rod are coaxially disposed (Figs. 1 – 3); when the fourth scooter rod is located at the folding position, the axial line of the fourth scooter rod is formed into a first preset included angle with the axial line of the third scooter rod; and a photographing direction of the photographing portion is formed into a second preset included angle with a horizontal plane. While Wang does not explicitly disclose an angle of 90 degrees, it has been held that, where the only difference between the claimed device and the prior art device is a recitation of the dimensions of the claimed device, and the claimed device would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). The angle disclosed by Wang is approximately 90 degrees, so as to provide a compact folding position. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scooter of Gillett to have a foldable scooter rod, as taught by Wang, to facilitate transport and storage when not in use.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gillett (US 2017/0190335) in view of Wang (WO 2017/217936) as applied to claim 7 above, and further in view Eagelberg et al. (US 2018/0120859).
Gillett and Wang meet all the limitations of the claimed invention, but do not disclose a fisheye lens. As above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the photographing portion of the scooter of Gillett to include the fisheye lens of Eagelberg et al. (see paragraph [0064]) in order to increase the field of view.
As for claim 11, Wang discloses a camera (352) designed to capture a facial image of a rider (paragraph [0116]). Official notice is taken that it is known in the art to provide a user with means for blocking such a camera in order to preserve the privacy of the user.
Allowable Subject Matter
Claims 6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest a distance sensor detecting a position of a scooter rod as claimed, and a control portion controlling the photographing portion to start or stop work based on the claimed position of said scooter rod.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katy M Ebner whose telephone number is (571)272-5830. The examiner can normally be reached Monday - Thursday, 10 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Katy M Ebner/              Primary Examiner, Art Unit 3618